UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                        3/6/2020
JESSICA WROBLESKI,                                        :
                                                          :
                                        Plaintiff,        :
                                                          :      18-CV-8208 (VSB)
                      - against -                         :
                                                          :    ORDER OF SERVICE
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

          Plaintiff is proceeding pro se and in forma pauperis. On November 27, 2019, I issued an

Order of Service as to Little Flower Children & Family Services (“Little Flower”), Barbara

Simon (“Simon”), Sheila Johnson (“Johnson”), David Usdan, and the City of New York. (Doc.

26.) However, the United States Marshals Service was unable to serve Defendants Barbara

Simon and Sheila Johnson at the addresses provided by Plaintiff. (See Docs. 34–35.) On

January 24, 2020, Attorney Annemarie Susan Jones filed a notice of appearance on behalf of

Little Flower and Simon. (Doc. 36.) On February 25, 2020, Attorney Elizabeth Katumbi

Kimundi filed a notice of substitution, executed by both herself and Ms. Jones, and a notice of

appearance on behalf of Little Flower and Simon. (Docs. 43–44.) On March 2, 2020, Attorney

Kimundi filed a notice of appearance on behalf of Sheila Johnson. (Doc. 45.) An order granting

the substitution of attorney will be entered concurrently with this Order. Accordingly, it is

hereby:

          ORDERED that by March 13, 2020, Ms. Kimundi shall submit a letter informing me

whether Defendants Simon and Johnson agree to waive service of the summons and complaint.
If they do not agree to waive service, Ms. Kimundi shall include in that letter the correct address

of service for both Ms. Simon and Ms. Johnson.

SO ORDERED.

Dated: March 6, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                     2
